UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6350



RICHARD CHILDS,

                                           Petitioner - Appellant,

          versus


SEWALL B. SMITH, Warden; J. JOSEPH CURRAN,
JR., Office of the Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3412-AW)


Submitted:   May 19, 1998                  Decided:   June 18, 1998


Before ERVIN, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Childs, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. Childs v. Smith, No. CA-97-3412-AW (D. Md. Feb. 17,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2